                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:16CR253

       v.
                                                             JUDGMENT
ANTOINE GAYE,

                    Defendant.


      Pursuant to the Memorandum and Order entered today, judgment is entered in favor
of the United States of America and against Antoine Gaye.

      Dated this 9th day of May 2019.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
